Citation Nr: 9916015	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  94-21 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1932 to 
February 1936 and October 1939 to December 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
RO.  

In December 1996, the Board remanded the case for additional 
development and readjudication.  



FINDINGS OF FACT

1.  Prior to final action on this appeal by a Member of the 
Board, in written correspondence received by the Board in 
June 1999, the veteran affirmatively withdrew the issue in 
appellate status.  

2.  There currently is no justiciable case or controversy for 
active consideration before this Member of the Board.  





CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 19.4, 20.101, 20.204 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).  Withdrawal 
may be by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
either a Notice of Disagreement or Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).

In a statement received at the Board in June 1999, the 
veteran, citing his age and failing health, requested to 
withdraw his appeal.  

Based upon the foregoing, the Board finds that the appellant 
has elected to withdraw his appeal pursuant to  38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made a 
specific request in writing to withdraw such appeal.  
Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. 
§§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  For the reasons 
stated, and in the absence of any question currently 
presented on appeal, the appeal is dismissed.



ORDER

The appeal is dismissed.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

